Citation Nr: 0004822	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-13 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury.

2.  Entitlement to an increased disability rating for scars, 
right lower extremity, with incomplete section of right 
peroneal nerve, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claims.

The veteran's claim for an increased rating for his right leg 
disorder is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of cold injury is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The medical evidence shows current diagnoses of 
peripheral neuropathy secondary to frostbite.

3.  The veteran's claimed cold injury related disease is not 
the result of an inservice disease or injury.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for residuals of cold injury, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran did not incur residuals of cold injury as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1111, 
and 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The medical evidence shows current diagnoses of peripheral 
neuropathy secondary to or status post frostbite.  The 
appellant's service medical records showed no treatment for 
or complaints of a cold injury.  However, he maintains that 
he incurred such an injury in the winter of 1953-1954 while 
on guard duty.  His assertions as to an inservice weather-
related injury are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  As indicated 
above, diagnoses of foot/leg disorders secondary to frostbite 
have been rendered based on the veteran's reported history.  
Assuming the credibility of this evidence, this claim must be 
said to be plausible, and therefore well grounded.  See, 
e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
("possible" link enough to well grounded claim).

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided appropriate physical 
examinations.  Attempts were made to obtain all referenced 
medical records.  The veteran alleged receiving treatment at 
the VA Medical Center in Shreveport in 1954-55, but that 
facility has no records of such treatment.  He also alleged 
receiving treatment from a Dr. Bunch within the year after 
his separation from service.  He was advised at his hearing 
in 1999 to submit these records, but he did not do so.  The 
veteran testified that Dr. Bunch was deceased, and he did not 
know if records were available.  While VA has a duty to 
assist the veteran in the development of his claim, that duty 
is not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (aff'd on reconsideration, 1 Vet. App. 
406 (1991)).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Further development in this case and 
further expending of VA's resources is not warranted.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The record includes some 
evidence supporting a conclusion that the veteran has 
residuals of a cold injury.  It also includes evidence that 
is not favorable to his claim.  Therefore, the Board must 
assess the evidence of record in rendering a decision, 
including an analysis of the credibility and probative value 
of the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The only evidence in support of the veteran's claim is the 
conclusion of VA examiners that he has peripheral neuropathy 
as a result of prior frostbite.  Evidence not favorable to 
his claim consists of the balance of the medical evidence.  
In this case, the preponderance of the evidence is against 
the claim for service connection for residuals of cold injury 
because the evidence unfavorable to the claim is more 
persuasive and of greater weight than the favorable evidence.

The VA examiners' diagnoses are not persuasive in light of 
the evidence of record.  The veteran reported a history of 
incurring frostbite during service.  The VA examiners 
diagnosed residuals of the reported cold injury.  However, 
relevant judicial precedent provides that the Board is not 
bound by such a diagnosis in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The VA examiners made no reference to objective medical 
evidence or medical records supporting the diagnoses.  The VA 
examiners did not see the veteran until more than 40 years 
after his separation from service.  There is no indication 
that any of the examiners reviewed the veteran's service 
medical records.  Therefore, it appears that the examiners' 
diagnoses were based solely on the veteran's report of his 
inservice cold injury and of his symptoms, a report that is 
not plausible in light of the other evidence of record, as 
discussed below. 

In this case, the history as related by the veteran is 
unsupported by the evidence.  The contemporaneous evidence of 
record does not support the history reported by the veteran 
to the VA examiners.  He argues that he incurred frostbite in 
the winter of 1953-54 and that he received treatment at the 
320th General Hospital in Germany for residuals of that 
injury between January and July 1954.  Not only do his 
service medical records fail to document incurrence of a cold 
weather injury, but they also directly contradict the 
veteran's reported history in several respects.  He claims 
that the company doctor refused him treatment for his frozen 
feet.  However, his service medical records show treatment 
for numerous complaints during the winter of 1953-54.  The 
veteran at no time reported incurring a cold weather injury 
to his feet, even though he sought treatment for other foot 
disorders such as pain from a heel spur.  He received 
extensive treatment from the company doctor as well as 
underwent several orthopedic consultations for his complaints 
of heel pain. 

During the time period that the veteran maintains he was 
hospitalized on and off for treatment of the residuals of a 
cold injury, he also underwent surgery for removal of 
varicose veins on the right leg in April 1954.  These 
detailed hospitalization records fail to show a history of 
incurring a frostbite injury and fail to document any 
abnormalities other than the varicose veins.  On a medical 
history, it was noted that the veteran had incurred no 
injuries, and examination showed no edema of the ankles.

Since the veteran was treated for foot-related complaints 
during the time period that he allegedly incurred frostbite 
and there is no indication in the service medical records 
that examination of his feet showed any signs of a prior 
frostbite injury, his current reported history is not 
persuasive.  It is reasonable to conclude that if the veteran 
had incurred a cold injury, then any residuals of that injury 
would have been observable to physicians treating him for 
other foot disorders and would have been documented.

The veteran maintains that his service medical records 
concerning treatment and/or hospitalization for frostbite 
have been lost.  However, there is no support for this 
contention.  His service medical records appear to be 
complete with an enlistment examination, records of inservice 
treatment and hospitalizations, and a separation examination.  
It is not likely that only the records regarding the alleged 
inservice treatment for frostbite were lost or destroyed 
while the balance of the veteran's service medical records 
remained intact.  The Board notes that the veteran has not 
maintained that he suffered a frostbite injury while engaged 
in combat with the enemy.

Moreover, the veteran underwent a VA physical examination two 
months after his separation from service.  He did not report 
a history of frostbite injury, and the only abnormalities of 
the feet/ankles were the scars and decreased sensation 
resulting from the inservice surgery for varicose veins.  
There were no trophic changes of the skin of the feet.  It is 
also persuasive that the veteran failed to report the alleged 
inservice cold injury during the VA examination.

The first post-service complaints of having residuals from a 
cold injury were in connection with the veteran's claim for 
compensation.  Prior to 1998, there is no record of any 
treatment for residuals of frostbite, nor any such reported 
history.  Despite the fact that the veteran received 
treatment from David Walsworth, M.D., between 1986 and 1999, 
he did not report a history of frostbite until 1999.  
Although he sought treatment for varicose veins, ulcerations, 
etc., in 1997, he only reported the prior history of vein 
stripping, without indicating that he had also suffered 
frostbite. 

Finally, it should be noted that the medical evidence 
indicates that the veteran has had diabetes since the 1970s.  
The VA examiner in June 1999 concluded that the veteran's 
peripheral neuropathy was due to frostbite and diabetes.  As 
discussed above, the conclusion that the veteran has 
peripheral neuropathy secondary to frostbite is not 
persuasive.  The possibility remains, therefore, that his 
current peripheral neuropathy is due to diabetes.

The Board is cognizant of the fact that the veteran maintains 
that he currently has residuals of a frostbite injury 
incurred during service.  However, he does not have the 
medical expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's claimed residuals of cold injury were not caused by 
an inservice disease or injury.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for residuals of cold 
injury, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1999).  It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  Id.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Id.  In this 
case, for the reasons and bases discussed above, a reasonable 
doubt does not exist regarding the origin of the veteran's 
current peripheral neuropathy.


ORDER

Entitlement to service connection for residuals of cold 
injury is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for an increased 
rating for the residuals of the inservice surgery for 
varicose veins.

First, in January 1999, the veteran filed a claim for service 
connection for varicose veins.  This issue has not been 
adjudicated by the RO.  This issue, if resolved favorably, 
could have a significant effect on the increased rating claim 
on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  As discussed below, an 
additional examination is needed to determine the veteran's 
exact residuals of the inservice surgery.  One of the 
residuals, according to the VA examiner in 1998, is 
superficial varicose veins.  If the RO were to grant service 
connection for varicose veins, it might affect the rating 
ultimately assigned to the veteran's service-connected 
disorder.  Therefore, the RO must adjudicate this claim, and, 
if it is not resolved to the veteran's satisfaction, provide 
him an opportunity to appeal that decision before returning 
the increased rating claim to the Board for appellate 
disposition. 

Second, although the veteran has undergone several VA 
examinations, it is necessary to provide him another 
examination because the Board does not have sufficient 
evidence upon which to decide his claim for an increased 
rating.  It is unclear how much of the veteran's symptoms and 
functional impairment is attributable to nonservice-connected 
foot/leg disorders, as opposed to residuals of the inservice 
surgery for varicose veins.  In addition to his service-
connected residuals of that surgery, the medical evidence 
shows that the veteran has had other foot/leg disorders such 
as peripheral neuropathy, stasis dermatitis, ulcers, etc.  
Since the nonservice-connected conditions may be contributing 
to the impairment that the veteran is experiencing, it is 
essential that an attempt be made to separate the effects of 
his service-connected condition from his other foot/leg 
disorders so that the appropriate disability rating may be 
assigned.  Therefore, in order to assure that VA's statutory 
obligation to assist the veteran is fulfilled, an examination 
is required.

Accordingly, this claim is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to evaluate his service-
connected residuals of inservice surgery 
for varicose veins.  It is very important 
that the examiner be provided an 
opportunity to review the claims folder, 
including this remand.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.  

Any necessary tests or studies should be 
conducted to determine the veteran's 
exact residuals of the inservice surgery 
for varicose veins.  The examiner should 
discuss the prior medical evidence 
regarding the veteran's service-connected 
condition and reconcile any contradictory 
evidence regarding the residuals of this 
surgery or any prior medical findings.  

The examiner should carefully review the 
service medical records concerning the 
veteran's surgery for varicose veins, as 
well as the report of the 1955 VA 
examination documenting the residuals of 
that surgery.  The examiner should also 
review the reports of the 1998 and 1999 
VA examinations, which contain some 
conclusions as to the veteran's surgical 
residuals.  Thereafter, the examiner 
should render a medical opinion as to 
which symptoms and what impairment are 
attributable to the service-connected 
residuals of the inservice surgery for 
varicose veins as opposed to any 
nonservice-connected foot/leg 
condition(s) (i.e., peripheral 
neuropathy, ulcers, alleged cold injury 
residuals, etc., and/or any other 
foot/leg disorder identified upon 
examination).  If it is impossible to 
distinguish the symptomatology and/or 
impairment due to the nonservice-
connected conditions, the examiner should 
so indicate.

2.  The RO should review the claims 
folder and ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

3.  Adjudicate the veteran's claim for 
service connection for varicose veins.  
Notify the veteran that, if this issue is 
not resolved to his satisfaction, he must 
file a timely and adequate notice of 
disagreement and substantive appeal, and 
notify him of the time limit within which 
he must do so, in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1999).  Allow an appropriate 
period for response.

4.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for scars and nerve damage resulting from 
the inservice surgery for varicose veins, 
with application of all appropriate laws 
and regulations and consideration of the 
additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an appropriate 
supplemental statement of the case, and 
give them an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



